Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action for application 17/167,631 filed on 02/04/2021. Claims 1-20 are pending and are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravid et al. (US Pat. 10,831,509) in view of Zang et al. (US Pat. 11,442,920).
Regarding claim 1, Ravid teaches 
	A method comprising: identifying, from a plurality of input document streams received from a plurality of data sources, a first document having a first schema comprising data associated with a user system; (Fig. 4 #610 (Col. 27 Lines 6-38) collection unit (#610) correlates incoming  data records (i.e. document stream) by key of the data record (e.g. in the first system))
	transforming, by a processing device, the first document from the first schema to a second schema to generate a first transformed document comprising at least a portion of the data; (Fig. 4; (Col. 27 Lines 6-38) collection unit correlates incoming data records by key of the data record (i.e. first schema) and merges them into a single data record (i.e. a second schema))
	The combination of previous arts does not explicitly teach and merging the at least the portion of the data of the transformed first document into a data graph associated with the user system stored in a graph database. 
	However, from the same field Zang teaches
	and merging the at least the portion of the data of the transformed first document into a data graph associated with the user system stored in a graph database. (Fig. 4 #404; (Col. 7 Line 54 - Col. 8 Line 3) real-time graph database is updated based on received events (e.g. receiving merged documents))
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the graph database of Zang into the document transformation system of Ravid. The motivation for this combination would have been to improve the speed of large-scale dataset queries in a real-time environment as explained in Zang (Col. 1 Lines 12-21) . 
	Regarding claim 2, Ravid and Zang teach claim 1 as shown above, and Ravid further teaches 
	The method of claim 1, further comprising parsing the first document to identify a graph key portion comprising a graph key. ((Col. 27 Lines 6-38) data records are correlated based on records associated with the same key)
	Regarding claim 3, Ravid and Zang teach claim 2 as shown above, and Zang further teaches 
	The method of claim 2, further comprising identifying a graph node in the data graph comprising a graph node key matching the graph key of the first document. ((Col. 4 Lines 55-63) graph database is a key-value (e.g. matching graph node with incoming data key) system for storing data in terms of graph structures)
	Regarding claim 4, Ravid and Zang teach claim 2 as shown above, and Ravid further teaches 
	The method of claim 2, further comprising parsing the first document to identify a first data portion comprising one or more data field-value pairs comprising updated data, a second data portion comprising one or more reference-type identifiers, and third data portion comprising metadata corresponding to a first data source of the first document. ((Col. 1 Line 55- Col. 2 Line 14, Col. 22 Lines 15-45) processing keyed data items includes specifications relating to key, data item and data source for obtaining data (i.e. metadata corresponding to first data source))
	Regarding claim 5, Ravid and Zang teach claim 4 as shown above, and Zang further teaches 
	The method of claim 4, further comprising merging the first data portion, second data portion, and third data portion into the graph node of the data graph stored in the graph database. (Fig. 4 #404; (Col. 7 Line 54 - Col. 8 Line 14) real-time graph database is updated based on data contained (i.e. Ravid's data portions) in received events)
	Regarding claim 6, Ravid and Zang teach claim 5 as shown above, and Zang further teaches 
	The method of claim 5, further comprising establishing a graph edge between the graph node and a related graph node based on a reference-type identifier of the second data portion. (Fig. 1B #114; (Col. 3 Lines 3-20) graph edges are based on  a relationship between nodes (e.g. keys, data items, source, edge metadata, edge properties, etc.))
	Regarding claim 7, Ravid and Zang teach claim 6 as shown above, and Zang further teaches 
	The method of claim 6, further comprising: identifying a label comprised within the metadata of the third data portion; (Fig. 1B #114; (Col. 3 Lines 3-20) graph edges are based on  a relationship between nodes (e.g. keys, data items, source, edge metadata, edge properties, etc.))
Ravid further teaches 
	storing a set of output document specifications, wherein each of the set of output document specifications is associated with a specification label;  ((Col. 25 Lines 48-67) collection unit (#610) stores data structure (#617) in memory)
Ravid further teaches 
	and determining the label matches a first specification label corresponding to a first output document specification of the set of output document specifications. ((Col. 25 Lines 48-67) collection unit matches ID data in data structure (#620) with data structure (#617) for generating enriched data (i.e. output document))
	Regarding claim 8, Ravid and Zang teach claim 7 as shown above, and Ravid further teaches 
	The method of claim 7, further comprising: identifying an output schema associated with the first output document specification;  ((Col. 25 Lines 48-67) collection unit matches ID data in data structure (#620) with data structure (#617) for generating enriched data (i.e. output document))
Ravid further teaches 
	and generating an output document comprising at least a portion of the data of the graph node in accordance with the output schema. ((Col. 25 Lines 48-67) collection unit matches ID data in data structure (#620) with data structure (#617) for generating enriched data (i.e. output document))
	Regarding claim 9, Ravid and Zang teach claim 8 as shown above, and Ravid further teaches 
	The method claim 8, further comprising publishing the output document to the user system. ((Col. 25 Lines 48-67) collection unit matches ID data in data structure (#620) with data structure (#617) for generating enriched data  (i.e. publishing))
	Regarding claim 10, Ravid teaches 
	 A system comprising: a memory to store instructions; and a processing device, operatively coupled to the memory, to execute the instructions to perform operations comprising: identifying a first node, wherein the first node comprises a first label and first updated data in a first data field; ((Col. 25 Lines 48-67, Col. 49 Lines 15-53) collection unit with a processor and memory matches (i.e. identifies) ID data in incoming data structure (#620) with static data structure (#617) for generating enriched data)
	determining a first output specification associated with the user system comprises a first specification label that matches the first label of the first graph node;  ((Col. 25 Lines 48-67) collection unit matches ID data in incoming data structure (#620) with static data structure (#617) for generating  (i.e. outputting) enriched data)
	identifying a first output schema associated with the first output specification; ((Col. 25 Lines 48-67) collection unit matches (e.g. identifies) ID data in data structure (#620) with data structure (#617) for generating enriched  data )
	determining the first output schema comprises the first data field associated with the first updated data; ((Col. 25 Lines 48-67) collection unit matches ID data (i.e. first data field) in data structure (#620) with data structure (#617) for generating enriched  data )
	and generating an output document comprising the first data field and the first updated data. (Fig. 4 #630; (Col. 26 Lines 1-17) document generated contains ID data (#630a) and updated data (#630b-e))
	Ravid does not explicitly teach identifying a first graph node of a data graph associated with a user system, wherein the first graph node 
	However, from the same field Zang teaches
	identifying a first graph node of a data graph associated with a user system, wherein the first graph node (Fig. 4 #404; (Col. 7 Line 54 - Col. 8 Line 3) real-time graph database contains nodes which are updated (i.e. identified))
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to combine the graph database of Zang into the document transformation system of Ravid. The motivation for this combination would have been to improve the speed of large-scale dataset queries in a real-time environment as explained in Zang (Col. 1 Lines 12-21) . 
	Regarding claim 11, Ravid and Zang teach claim 10 as shown above, and Ravid further teaches 
	The system of claim 10, the operations further comprising: receiving, from a first data source of a plurality of data sources, a first input document comprising the first updated data in the first data field. (Fig. 4 #601-8; (Col. 26 Lines 1-17) incoming data record (#603) containing new data (i.e. updated data) is associated by ID data with row (#622) after being processed by collection unit (#610) )
	Regarding claim 12, Ravid and Zang teach claim 11 as shown above, and Ravid further teaches 
	The system of claim 11, the operations further comprising merging at least a portion of the first input document into the first graph node of the first data graph. (Fig. 4 #632; (Col. 26 Lines 1-17) correlated enriched data structure (#630) includes ID, which can be included in Zang's graph structure)
	Regarding claim 13, Ravid and Zang teach claim 10 as shown above, and Zang further teaches 
	The system of claim 10, the operations further comprising identifying a second graph node of the data graph associated with the user system, wherein the second graph node comprises a second label and second data in a second data field. (Fig. 4 #404; (Col. 7 Line 54 - Col. 8 Line 3) real-time graph database contains nodes which are updated (i.e. identified))
	Regarding claim 14, Ravid and Zang teach claim 13 as shown above, and Ravid further teaches 
	The system of claim 13, the operations further comprising: determining a second output specification associated with the first user system does not include a specification label that matches the second label of the second graph node; (Fig. 4 #623, #630; (Col. 26 Lines 1-17) all non-Boston (i.e. does not include matching specification label) records (e.g. #623) are filtered out of the correlated, enriched, filtered data (#630))
Ravid further teaches 
	and suppressing generation of an output document corresponding to the second graph node. (Fig. 4 #623, #630; (Col. 26 Lines 1-17) all non-Boston records (e.g. #623) are filtered out (i.e. suppressed) of the correlated, enriched, filtered data (#630))
	Regarding claim 15, Ravid and Zang teach claim 13 as shown above, and Ravid further teaches 
	The system of claim 13, the operations further comprising: determining a second output specification associated with the first user comprises a second specification label that matches the second label of the second graph node; ((Col. 26 Lines 1-17) any number of a parameter names (i.e. second specification labels) can be used for correlated aggregation)
Ravid further teaches 
	identifying a second output schema associated with the second output specification; ((Col. 26 Lines 1-17) in a variation, correlated records 602 and 603 are merged into a single record (i.e. second output schema))
Ravid further teaches 
	determining the second output schema does not comprise the second data field associated with the second data;  (Fig. 4 #623, #630; (Col. 26 Lines 1-17) all non-matching records are filtered out of the correlated, enriched, filtered data (#630))
Ravid further teaches 
	and suppressing generation of an output document corresponding to the second graph node. (Fig. 4 #623, #630; (Col. 26 Lines 1-17) all non-matching records are filtered out (i.e. suppressed) of the correlated, enriched, filtered data (#630))

Regarding claim 16, Ravid teaches 
A non-transitory computer readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: receiving a first input document stream from a first data source, wherein the first input document stream comprises a first document comprising first data corresponding to a first input schema; (Fig. 4 #601, #610; (Col. 25 Lines 24-47, Col. 49 Lines 15-53) collection unit (#610) receives incoming  data records (#601 i.e. record from first data source) with a processor)
receiving a second input document stream from a second data source, wherein the second input document stream comprises a second document comprising second data corresponding to a second input schema; (Fig. 4 #601, #610; (Col. 25 Lines 24-47) collection unit (#610) receives incoming  data records (#602 i.e. record from second data source) voice information (i.e. second schema))
transforming the first document from the first input schema to a third schema to generate a first transformed document comprising at least a portion of the first data; (Fig. 4 #601, #610, #630; (Col. 25 Lines 24-47) collection unit (#610) transforms incoming  data records (e.g. first and second schema #601-8) into a correlated, enriched, filtered data set (#630))
transforming the second document from the second input schema to the third schema to generate a second transformed document comprising at least a portion of the second data; (Fig. 4 #601, #610, #630; (Col. 25 Lines 24-47) collection unit (#610) transforms incoming  data records (e.g. first and second schema #601-8) into a correlated, enriched, filtered data set (#630))
Ravid does not explicitly teach 
merging the at least the portion of the first data of the first transformed document into a data graph associated with the user system, the data graph stored in a graph database;
or and merging the at least the portion of the second data of the second transformed document into the data graph associated with the user system.
	However, from the same field, Zang teaches
merging the at least the portion of the first data of the first transformed document into a data graph associated with the user system, the data graph stored in a graph database;
and merging the at least the portion of the second data of the second transformed document into the data graph associated with the user system.
	Regarding claim 17, see the rejection for claim 2.
	Regarding claim 18, see the rejection for claim 3.
	Regarding claim 19, see the rejection for claim 4.
	Regarding claim 20, see the rejection for claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barsness et al. (US Pat. 9,864,779) teaches suppressing stream data for preferred data.
Gu et al. (US Pat 10,262,078) teaches optimizing graph operations.
Segaran (US Pat. 9,342,622) teaches constructing data graphs from disparate sources.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157         

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157